IMMUCELL CORPORATION

EXHIBIT 10.6

2000 STOCK OPTION AND INCENTIVE PLAN OF THE REGISTRANT

I. GENERAL

 

1. Purpose. This 2000 Stock Option and Incentive Plan (the “Plan”) of ImmuCell
Corporation (the “Company”) is intended to advance the interests of the Company
by providing certain of its employees and certain other individuals providing
services to the Company with an additional incentive, encouraging stock
ownership by such individuals, increasing their proprietary interest in the
success of the Company and encouraging them to remain employees of the Company
or service providers for the Company.

 

2. Definitions. Whenever used herein, the following terms shall have the
meanings set forth below:

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

 

  (c) “Committee” means the Compensation and Stock Option Committee appointed by
the Board to administer this Plan pursuant to Section 3 hereof.

 

  (d) “Company Group” means the Company, a parent corporation or subsidiary
corporation of the Company, or a corporation, or a parent corporation or
subsidiary corporation of such corporation, issuing or assuming an Option in a
transaction of the type described in Section 424(a) of the Code. The terms
“parent corporation” and “subsidiary corporation” shall have the meanings
assigned to such terms by Section 424 of the Code.

 

  (e) “Disability” means a permanent and total disability as defined in
Section 422(c) (6) of the Code.

 

  (f) “Fair Market Value” means, if Shares are traded on a national exchange,
the mean between the high and low sales prices for the Shares on the date on
which the determination is made (or if no sales occurred on that date, on the
next preceding date on which there was such a sale), or, if sales prices of
Shares are made available for publication by the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), the last sales price
on the date on which such determination is made (or if no sales occurred on that
date, on the next preceding date on which there was such a sale), or if no such
prices are available, the fair market value as determined by rules to be adopted
by the Committee.

 

  (g) “Incentive Stock Option” means an Option granted pursuant to the Incentive
Stock Option provisions as set forth in Part II of this Plan.

 

  (h) “Nonqualified Stock Option” means an Option granted pursuant to the
Nonqualified Stock Option provisions as set forth in Part III of this Plan.

 

  (i) “Option” means an option to purchase shares under this Plan.

 

  (j) “Participant” means an individual to whom an Option is granted under this
Plan.

 

  (k) “Shares” means shares of the Company’s common stock.

 

3. Administration. This Plan shall be administered by a Compensation and Stock
Option Committee consisting of at least two members appointed by the Board. The
members of the Committee shall at all times be: (i) “outside directors” as such
term is defined in Treas. Reg. § 1.162-27(e)(3) (or any successor regulation);
and (ii) “non-employee directors” within the meaning of Rule 16b-3 (or any
successor rule) under the Securities Exchange Act of 1934, as amended, as such
terms are interpreted from time to time. The Board, at its pleasure, may remove
members from or add members to the Committee. A majority of Committee members
shall constitute a quorum of members, and the actions of the majority shall be
final and binding on the whole Committee.



--------------------------------------------------------------------------------

In addition to the other powers granted to the Committee under this Plan, the
Committee shall have the power, subject to the terms of this Plan: (i) to
determine which of the eligible individuals shall be granted Options; (ii) to
determine the time or times when Options shall be granted and to determine the
number of Shares subject to each Option; (iii) to accelerate or extend (except
for Incentive Stock Options) the date on which a previously granted Option may
be exercised; (iv) to prescribe the form of agreement evidencing Options granted
pursuant to this Plan; and (v) to construe and interpret this Plan and the
agreements evidencing Options granted pursuant to this Plan, and to make all
other determinations and take all other actions necessary or advisable for the
administration of this Plan.

 

4.

Eligibility. The individuals who shall be eligible to receive Options shall be
such employees employed by a, member of the Company Group and such other
individuals providing services to a member of the Company Group as shall be
selected by the Committee; provided, however, that only employees employed by a
member of the Company Group shall be eligible to receive Incentive Stock
Options. Participants chosen to participate under this Plan may be granted an
Incentive Stock Option, a Nonqualified Stock Option, or any combination thereof.

 

5. Shares Subject to This Plan. The Shares subject to Options shall be either
authorized and unissued Shares or treasury Shares. The aggregate number of
Shares which may be issued pursuant to this Plan shall be five hundred thousand
(500,000). Except as provided below, if an Option shall expire and terminate for
any reason, in whole or in part, without being exercised, the number of Shares
as to which such expired or terminated Option shall not have been exercised may
again become available for the grant of Options. The maximum number of shares
with respect to which Options may be granted to any employee shall be limited to
one hundred thousand (100,000) shares in any calendar year.

 

6. No Tandem Options. There shall be no terms and conditions under an Option
which provide that the exercise of an Incentive Stock Option reduces the number
of Shares for which a Nonqualified Stock Option may be exercised; and there
shall be no terms and conditions under an Option which provide that the exercise
of a Nonqualified Stock Option reduces the number of Shares for which an
Incentive Stock Option may be exercised.

II. INCENTIVE STOCK OPTION PROVISIONS

 

1. Grant of Incentive Stock Options. Subject to the provisions of this Part II,
the Committee shall from time to time determine those individuals eligible
pursuant to Section 4 of Part I to whom Incentive Stock Options shall be granted
and the number of Shares subject to, and terms and conditions of, such Options.
The aggregate Fair Market Value (determined as of the date of grant) of shares
with respect to which incentive stock options (as defined in Section 422 of the
Code) are exercisable for the first time by an individual in a calendar year
(under all plans of the Company Group) shall not exceed $100,000. Anything
herein to the contrary notwithstanding, no Incentive Stock Option shall be
granted to an employee if, at the time the Incentive Stock Option is granted,
such employee owns stock possessing more than 10% of the total combined voting
power of all classes of stock of any member of the Company Group unless the
option price is at least 110% of the Fair Market Value of the Shares subject to
the Incentive Stock Option at the time the Incentive Stock Option is granted and
the Incentive Stock Option is not exercisable after the expiration of five
(5) years from the date the Incentive Stock Option is granted.

 

2. Terms and Conditions of Incentive Stock Options. Each Incentive Stock Option
shall be evidenced by an option agreement which shall be in such form as the
Committee shall from time to time approve, and which shall comply with and be
subject to the following terms and conditions:

 

  (a) Number of Shares. Each Incentive Stock Option agreement shall state the
number of shares covered by the agreement.



--------------------------------------------------------------------------------

  (b) Option Price and Method of Payment. The Option price of each Incentive
Stock Option shall be no less than the Fair Market Value of the Shares on the
date the Incentive Stock Option is granted. The option price shall be payable on
exercise of the Option (i) in cash or by certified check, bank draft or postal
or express money order, (ii) in the discretion of the Committee, by the
surrender of Shares then owned by the Participant, or (iii) in the discretion of
the Committee, partially in accordance with clause (i) and partially in
accordance with clause (ii) of this Section 2(b). Shares so surrendered in
accordance with clause (ii) or (iii) shall be valued at the Fair Market Value
thereof on the date of exercise, surrender of such Shares to be evidenced by
delivery of the certificate(s) representing such Shares in such manner, and
endorsed in such form, or accompanied by stock powers endorsed in such form, as
the Committee may determine.

 

  (c) Option Period.

 

  (i) General. The period during which an Incentive Stock Option shall be
exercisable shall not exceed ten (10) years from the date such Incentive Stock
Option is granted; provided, however, that such Option may be sooner terminated
in accordance with the provisions of this Section 2(c) . Subject to the
foregoing, the Committee may establish a period or periods with respect to all
or any part of the Incentive Stock Option during which such Option may not be
exercised and at the time of a subsequent grant of an Incentive Stock Option or
at such longer time as the Committee may determine accelerate the right of the
Participant to exercise all or any part of the Incentive Stock Option not then
exercisable. The number of Shares which may be purchased at any one time shall
be 100 Shares, a multiple thereof or the total number at the time purchasable
under the Incentive Stock Option.

 

  (ii) Termination of Employment. If the Participant ceases to be an employee of
any member of the Company Group for any reason other than Disability or death,
any then outstanding Incentive Stock Option held by the Participant shall
terminate on the earlier of the date on which such Option would otherwise expire
or three (3) months after such termination of employment, and such Option shall
be exercisable, prior to its termination, to the extent it was exercisable as of
the date of termination of employment.

 

  (iii) Disability. If a Participant’s employment is terminated by reason of
Disability, any then outstanding Incentive Stock Option held by the Participant
shall terminate on the earlier of the date on which such Option would otherwise
expire or one (1) year after such termination of employment, and such Option
shall be exercisable, prior to its termination, to the extent it was exercisable
as of the date of termination of employment.

 

  (iv) Death. If a Participant’s employment is terminated by death, the
representative of the Participant’s estate or beneficiaries thereof to whom the
Option has been transferred shall have the right during the one (1) year period
following the date of the Participant’s death to exercise any then outstanding
Incentive Stock Options in whole or in part. The number of Shares in respect of
which an Incentive Stock Option may be exercised after a Participant’s death
shall be the number of Shares in respect of which such Option could be exercised
as of the date of the Participant’s death. In no event may the period for
exercising an Incentive Stock Option extend beyond the date on which such Option
would otherwise expire.

 

  (d) Non-transferability. An Incentive Stock Option shall not be transferable
or assignable by the Participant other than by will or the laws of descent and
distribution and shall be exercisable during the Participant’s lifetime only by
the Participant.

 

  (e) Separate Agreements. Nonqualified Options may not be granted in the same
agreement as an Incentive Stock Option.



--------------------------------------------------------------------------------

III. NONQUALIFIED STOCK OPTION PROVISIONS

 

1. Grant of Nonqualified Stock Options. Subject to the provisions of this Part
III, the Committee shall from time to time determine those individuals eligible
pursuant to Section 4 of Part I to whom Nonqualified Stock Options shall be
granted and the number of Shares subject to, and terms and conditions of, such
Options.

 

2. Terms and Conditions of Nonqualified Stock Options. Each Nonqualified Stock
Option shall be evidenced by an option agreement which shall be in such form as
the Board shall from time to time approve, and which shall comply with and be
subject to the following terms and conditions:

 

  (a) Number of Shares. Each Nonqualified Stock Option agreement shall state the
number of Shares covered by the agreement.

 

  (b) Option Price and Method of Payment. The option price of each Nonqualified
Stock Option shall be such price as the Committee, in its discretion, shall
establish, and the Committee may, in its discretion, reduce the option price of
such Option at any time prior to the exercise of the Option; provided however,
that the option price may not be less than the greater of 85% of the Fair Market
Value of the Shares on the date the Nonqualified Stock Option is granted or the
par value, if any, of the Shares. Notwithstanding the foregoing, Nonqualified
Stock Options granted to “Covered Employees” (within the meaning of
Section 162(m)(3) of the Code) shall not have an option price less than the Fair
Market Value of the Shares on the date the Nonqualified Stock Option is granted.
The option price shall be payable on exercise of the Option (i) in cash or by
certified check, bank draft or postal or express money order, (ii) in the
discretion of the Committee, by the surrender of Shares then owned by the
Participant, or (iii) in the discretion of the Committee, partially in
accordance with clause (i) and partially in accordance with clause (ii) of this
Section 2 (b). Shares so surrendered in accordance with clause (ii) or
(iii) shall be valued at the Fair Market Value thereof on the date of exercise,
surrender of such Shares to be evidenced by delivery of the certificate(s)
representing such Shares in such manner, and endorsed in such form, or
accompanied by stock powers endorsed in such form, as the Committee may
determine.

 

  (c) Option Period.

 

  (i) General. The period during which a Nonqualified Stock Option shall be
exercisable shall not exceed ten (10) years from the date such Nonqualified
Stock Option is granted; provided, however, that such Option may be sooner
terminated in accordance with the provisions of this Section 2 (c). Subject to
the foregoing, the Committee may establish a period or periods with respect to
all or any part of the Nonqualified Stock Option during which such Option may
not be exercised and at the time of a subsequent grant of a Nonqualified Stock
Option or at such longer time as the Committee may determine accelerate the
right of the Participant to exercise all or any part of the Nonqualified Stock
Option not then exercisable. The number of Shares which may be purchased at any
one time shall be 100 Shares, a multiple thereof or the total number at the time
purchasable under the Nonqualified Stock Option.

 

  (ii) Termination of Employment. If the Participant ceases to be an employee of
any member of the Company Group or ceases to perform services for any member of
the Company Group for any reason other than Disability or death, any outstanding
Nonqualified Stock Option held by the Participant shall terminate on the earlier
of the date on which such Option would otherwise expire or three (3) months
after such termination of employment or the provision of services, and such
Option shall be exercisable, prior to its termination, to the extent it was
exercisable as of the date of termination of employment or the date on which
services ceased to be performed.

 

  (iii) Disability. If a Participant’s employment or provision of services is
terminated by Disability, any then outstanding Nonqualified Stock Option held by
the Participant shall terminate on the earlier of the date on which such Option
would otherwise expire or one (1) year after such termination of employment or
the provision of services, and such Option shall be exercisable, prior to its
termination, to the extent it was exercisable as of the date of termination of
employment or the date on which services ceased to be performed.



--------------------------------------------------------------------------------

  (iv) Death. If a Participant’s employment or provision of services is
terminated by death, the representative of the Participant’s estate or
beneficiaries thereof to whom the Option has been transferred shall have the
right during the one (1) year period following the date of the Participant’s
death to exercise any then outstanding Nonqualified Stock Options in whole or in
part. The number of Shares in respect to which a Nonqualified Stock Option may
be exercised after a Participant’s death shall be the number of Shares in
respect of which such Option could be exercised as of the date of the
Participant’s death. In no event may the period for exercising a Nonqualified
Stock Option extend beyond the date on which such Option would otherwise expire.

 

  (d) Non-transferability. Unless otherwise provided by the Committee, a
Nonqualified Stock Option shall not be transferable or assignable by the
Participant other than by will or the laws of descent and distribution, and
shall be exercisable during the Participant’s lifetime only by the Participant.

IV. MISCELLANEOUS

 

1. Effective Date. This Plan shall become effective on February 17, 2000 (the
“Effective Date”), provided, however, that if the Plan is not approved by the
shareholders of the Company prior to the expiration of the one year period
commencing on the Effective Date, this Plan and all Options granted hereunder
shall be null and void and shall be of no effect.

 

2. Duration of Program. Unless sooner terminated, the Plan shall remain in
effect for a period of ten years after the Effective Date and shall thereafter
terminate. No Incentive Stock Options or Nonqualified Stock Options may be
granted after the termination of this Plan; provided however, that except as
otherwise provided in Section 1 of this Part IV, termination of the Plan shall
not affect any Options previously granted, which such Options and shall remain
in effect until exercised, surrendered or cancelled, or until they have expired,
all in accordance with their terms.

 

3. Changes in Capital Structure, etc. In the event of changes in the outstanding
common shares of the Company by reasons of stock dividends, stock splits,
recapitalizations, mergers, consolidations, combinations or exchange of shares,
separations, reorganizations, or liquidations, the number of Shares available
under the Plan in the aggregate and the maximum number of Shares as to which
Options may be granted to any Participant shall be correspondingly adjusted by
the Committee. The Committee shall make appropriate adjustments in the number of
Shares as to which outstanding Options, or portions thereof then unexercised,
shall relate, to the end that the Participant’s proportionate interest shall be
maintained as before the occurrence of such events; such adjustment shall be
made without change in the total price applicable to the unexercised portion of
Options and with a corresponding adjustment in the option price per Share. In
addition, if the Company is to be consolidated with or acquired by another
entity in a merger, sale of all or substantially all of the Company’s assets or
otherwise, the Committee or the Board of Directors of any entity assuming the
obligations of the Company hereunder, may, as to outstanding Options either
(i) provide that such Options shall be assumed, or equivalent options shall be
substituted, by the acquiring or successor corporation (or an affiliate
thereof), (ii) upon written notice to the optionees, provide that all Options
must be exercised, to the extent then exercisable, within a specified number of
days of the date of such notice, at the end of which period the Options shall
terminate, or (iii) terminate all Options in exchange for a cash payment equal
to the excess of the Fair Market Value of the Shares subject to such Options (to
the extent then exercisable) over the exercise price thereof.

 

4. Rights as Shareholder. A Participant entitled to Shares as a result of the
exercise of an Option shall not be deemed for any purpose to be, or have rights
as, a shareholder of the Company by virtue of such exercise, except to the
extent a stock certificate is issued therefor and then only from the date such
certificate is issued. No adjustments shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued.



--------------------------------------------------------------------------------

5. Expenses. The expenses of this Plan shall be paid by the Company.

 

6. Withholding. Any person exercising an Option shall be required to pay to the
appropriate member of the Company Group the amount of any taxes such member is
required by law to withhold with respect to the exercise of such Option. Such
payment shall be due on the date such member is required by law to withhold such
taxes. Such payment may also be made at the election of the optionee by the
surrender of Shares then owned by the optionee, or the withholding of Shares
otherwise to be issued to the optionee on exercise, in an amount that would
satisfy the withholding amount due. Any election so made by optionees subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended shall be in
accordance with the requirements of Rule 16b-3(e) under such Act and any
interpretations thereof of the Securities and Exchange Commission. The value of
such Shares withheld or delivered shall be equal to the Fair Market Value of
such Shares on the date of exercise. In the event that such payment is not made
when due, the Company shall have the right to deduct, to the extent permitted by
law, from any payment of any kind otherwise due to such person from any member
of the Company Group, all or part of the amount required to be withheld.

 

7. Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates evidencing Shares to be delivered pursuant to the exercise of
an Option, unless and until the Company is advised by its counsel that the
issuance and delivery of such certificates is in compliance with all applicable
laws and regulations of governmental authority. The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
now in effect or as hereafter amended) or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such law
or regulation. The Committee may require, as a condition of the issuance and
delivery of such certificates and in order to ensure compliance with such laws
and regulations, that the Participant make such covenants, agreements and
representations as the Committee, in its sole discretion, deems necessary or
desirable.

 

8. Application of Funds. Any cash proceeds received by the Company from the sale
of Shares pursuant to Options will be used for general corporate purposes.

 

9. Amendment of the Plan. The Board may from time to time suspend or discontinue
this Plan or revise or amend it in any respect whatsoever except that, without
approval of the shareholders, no such revision or amendment shall make any
changes requiring shareholder approval under Sections 162(m) or 422 of the Code.
No such suspension, discontinuance, revision or amendment shall in any manner
affect any grant theretofore made without the consent of the Participant or the
transferee of the Participant, unless necessary to comply with applicable law.